FILED
                            NOT FOR PUBLICATION                             APR 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10270

               Plaintiff - Appellee,             D.C. No. 1:08-cr-00023-OWW

  v.
                                                 MEMORANDUM *
DARYL CURTIS GLENN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Daryl Curtis Glenn appeals from his jury conviction and 180-month

sentence for two counts of receipt or distribution of material involving the sexual

exploitation of minors, in violation of 18 U.S.C. § 2252(a)(2). Pursuant to Anders




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. California, 386 U.S. 738 (1967), Glenn’s counsel has filed a brief stating there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Glenn the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.




                                          2                                    10-10270